Case: 20-40565     Document: 00516095187         Page: 1     Date Filed: 11/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               November 16, 2021
                                  No. 20-40565
                                                                  Lyle W. Cayce
                                Summary Calendar
                                                                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alfredo Escobedo, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:15-CR-1139-1


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Alfredo Escobedo, Jr., contests the revocation of his supervised
   release imposed for three convictions related to his transportation of illegal
   aliens. He asserts the district court plainly erred by revoking such release
   based, in part, on a finding that he committed five technical violations of a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40565      Document: 00516095187           Page: 2     Date Filed: 11/16/2021




                                     No. 20-40565


   GPS-monitoring condition that was not made a part of his supervised release
   but was a condition only of his release on bond, pending the revocation
   hearing.
          Escobedo (as he acknowledges) did not raise this issue in district
   court. Therefore, review is only for plain error. E.g., United States v.
   Broussard, 669 F.3d 537, 546 (5th Cir. 2012). Under that standard, Escobedo
   must show a forfeited plain error (clear-or-obvious error, rather than one
   subject to reasonable dispute) that affected his substantial rights. Puckett v.
   United States, 556 U.S. 129, 135 (2009). If he makes that showing, our court
   has the discretion to correct the reversible plain error, but generally should
   do so only if it “seriously affect[s] the fairness, integrity or public reputation
   of judicial proceedings”. Id.
          Assuming Escobedo has shown a clear-or-obvious error, he has failed
   to establish that, but for the claimed error, the court would not have revoked
   his supervised release. See 18 U.S.C. § 3583(e) (modification of conditions
   or revocation); Puckett, 556 U.S. at 135 (explaining that, for a plain error to
   affect substantial rights, defendant “must demonstrate that it affected the
   outcome of the district court proceedings” (citation omitted)).
          First, in addition to the violations of the GPS-monitoring condition,
   the court also determined Escobedo: committed an aggravated assault with
   a deadly weapon against his stepmother, a new law violation; disobeyed the
   condition of his supervised release that he refrain from using drugs; and failed
   to comply with a mental-health treatment condition. Any of these violations
   would have justified the decision to revoke Escobedo’s supervised release.
   See § 3583(e).     Further, Escobedo cites no authority to support his
   contentions that: the court’s finding five technical violations of the GPS
   monitoring condition unfairly stigmatized him; or this could hypothetically




                                           2
Case: 20-40565     Document: 00516095187           Page: 3   Date Filed: 11/16/2021




                                    No. 20-40565


   negatively impact his future ability to receive probation, supervised release,
   or bond.
          AFFIRMED.




                                         3